Exhibit 10.1

 

CONFORMED COPY

 

ELECTRO SCIENTIFIC INDUSTRIES, INC.

 

DEFERRED COMPENSATION PLAN

 

May 11, 2001

 

(As Amended Though Amendment No. 2)

 

 

Electro Scientific Industries, Inc.

an Oregon corporation

13900 NW Science Park Drive

Portland, Oregon 97229

 

Company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Effective Date; Committee; Plan Year

 

2.

Eligibility

 

3.

Deferral Election

 

4.

Deferred Compensation Account

 

5.

Payment to the Participant

 

6.

Payment to a Beneficiary

 

7.

Withdrawals

 

8.

Amendment; Termination

 

9.

Claims Procedure

 

10.

General Provisions

 

 

2

--------------------------------------------------------------------------------


 

INDEX OF TERMS

 

Code

1.4

 

Committee

1.2

 

Company

Preamble

 

Compensation

3.2

 

Controlled Group of Corporations

5.2(b)

 

Credit Account

4.2

 

Deferral Election

3.1

 

Employer

1.1

 

Fixed Date Withdrawal

7.2

 

Participant

2

 

Plan

Preamble

 

Plan Year

1.3

 

 

3

--------------------------------------------------------------------------------


 

ELECTRO SCIENTIFIC INDUSTRIES, INC.

 

DEFERRED COMPENSATION PLAN

 

May 11, 2001

 

(As Amended Through Amendment No. 2)

 

Electro Scientific Industries

an Oregon corporation

13900 NW Science Park Drive

Portland, Oregon  97229

 

“Company”

 

The Company adopts this Deferred Compensation Plan (the “Plan”) as a
nonqualified plan of deferred compensation for Company Officers.  The purpose of
the Plan is to provide an additional benefit to Company Officers as a means to
attract and retain highly effective individuals.

 


1.              EFFECTIVE DATE; COMMITTEE; PLAN YEAR.

 


1.1         THE PLAN SHALL BECOME EFFECTIVE MAY 11, 2001.  IT SHALL APPLY TO THE
COMPANY AND AFFILIATES OF THE COMPANY FOR WHOM AN OFFICER PERFORMS SERVICES. 
THE TERM “EMPLOYER” REFERS TO THE COMPANY OR SUCH AFFILIATE FOR WHICH SUCH
SERVICES ARE PERFORMED.

 


1.2         THIS PLAN SHALL BE ADMINISTERED BY THE COMPENSATION COMMITTEE OF THE
BOARD OF DIRECTORS OF THE COMPANY (THE “COMMITTEE”).  THE COMMITTEE SHALL
INTERPRET THE PLAN, DETERMINE ELIGIBILITY AND THE AMOUNT OF BENEFITS, MAINTAIN
RECORDS, DETERMINE INTEREST RATES AND GENERALLY BE RESPONSIBLE FOR SEEING THAT
THE PURPOSES OF THE PLAN ARE ACCOMPLISHED.  THE COMMITTEE MAY DELEGATE ALL OR
PART OF ITS ADMINISTRATIVE DUTIES TO OTHERS.


 


1.3         THE FISCAL YEAR OF THE PLAN (THE “PLAN YEAR”) SHALL BE THE COMPANY’S
FISCAL YEAR, WHICH IS THE 52 OR 53 WEEK PERIOD ENDING ON THE SATURDAY NEAREST
MAY 31.


 


1.4         THE PLAN IS INTENDED TO BE UNFUNDED FOR PURPOSES OF DEFERRING THE
TIME OF TAXATION UNDER THE INTERNAL REVENUE CODE (THE “CODE” ) AND FOR PURPOSES
OF CONSTITUTING AN UNFUNDED PLAN MAINTAINED BY AN EMPLOYER PRIMARILY FOR THE
PURPOSE OF PROVIDING DEFERRED COMPENSATION TO A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES UNDER TITLE I OF ERISA.

 

1

--------------------------------------------------------------------------------


 


2.              ELIGIBILITY.

 


OFFICERS SHALL BE ELIGIBLE TO PARTICIPATE IN THE PLAN.  “OFFICER” MEANS AN
APPOINTED OFFICER OF THE COMPANY WHOSE FUNCTIONS ARE NOT MERELY FORMAL.
“PARTICIPANT” MEANS AN OFFICER WHO HAS ELECTED TO DEFER COMPENSATION PURSUANT TO
SECTION 3 FOR ANY PLAN YEAR.

 


3.              DEFERRAL ELECTION.

 


3.1         AN OFFICER MAY ELECT TO PARTICIPATE FOR EACH PLAN YEAR BY COMPLETING
A FORM PRESCRIBED BY THE COMMITTEE (A “DEFERRAL ELECTION”), SIGNING IT AND
RETURNING IT TO THE COMMITTEE.  THE DEFERRAL ELECTION PROVIDES FOR A DEFERRAL OF
COMPENSATION UNDER 3.2.

 


3.2         “COMPENSATION” MEANS AN OFFICER’S SALARY EARNED AND PAYABLE WITHIN
THE PLAN YEAR OR THE OFFICER’S ANNUAL BONUS EARNED WITHIN THE PLAN YEAR AND
PAYABLE IN THE FIRST QUARTER OF THE NEXT PLAN YEAR.  A DEFERRAL ELECTION SHALL
SPECIFY THE PERCENTAGE OF SALARY AND ANNUAL BONUS TO BE DEFERRED, SUBJECT TO THE
FOLLOWING RESTRICTIONS:


 


(A)                                  A DEFERRAL OF SALARY SHALL BE FOR A MINIMUM
OF 10% AND A MAXIMUM OF 50%, UNLESS THE OFFICER DEFERS NONE OF THE SALARY.

 


(B)                                 A DEFERRAL OF BONUS SHALL BE A MINIMUM OF
10% AND A MAXIMUM OF 100%, UNLESS THE OFFICER DEFERS NONE OF THE BONUS.


 


3.3         TO BE EFFECTIVE FOR A PLAN YEAR, THE DEFERRAL ELECTION MUST BE
RETURNED BEFORE THE FIRST DAY OF THE PLAN YEAR, EXCEPT AS FOLLOWS.  AN
INDIVIDUAL WHO BECOMES AN OFFICER DURING A PLAN YEAR MAY ELECT TO PARTICIPATE
FOR THE REMAINDER OF THE PLAN YEAR BY COMPLETING, SIGNING, AND RETURNING TO THE
COMMITTEE A DEFERRAL ELECTION WITHIN 30 DAYS AFTER BECOMING AN OFFICER.  A
DEFERRAL ELECTION MADE DURING THE PLAN YEAR SHALL APPLY TO THE PARTICIPANT’S
ELECTED PERCENTAGE OF SALARY PAYABLE AFTER THE DEFERRAL ELECTION IS RECEIVED BY
THE COMMITTEE AND TO THE PARTICIPANT’S ELECTED PERCENTAGE OF A PRORATED PORTION
OF THE BONUS EARNED IN THE PLAN YEAR.  THE PRORATED PORTION SHALL BE CALCULATED
BY DIVIDING THE NUMBER OF DAYS REMAINING IN THE PLAN YEAR ON THE DATE THE
INDIVIDUAL BECAME AN OFFICER BY THE TOTAL NUMBER OF DAYS IN THE PLAN YEAR.  AN
ELECTION MADE BEFORE THE START OF A PLAN YEAR SHALL BE IRREVOCABLE AS OF THE
FIRST DAY OF THE PLAN YEAR AND AN ELECTION MADE DURING A PLAN YEAR SHALL BE
IRREVOCABLE WHEN RECEIVED BY THE COMMITTEE.


 


3.4         THE EMPLOYER SHALL REDUCE THE PARTICIPANT’S COMPENSATION BY THE
AMOUNT DEFERRED AND SHALL CREDIT SUCH AMOUNT TO THE PARTICIPANT’S ACCOUNT UNDER
SECTION 4.  FICA TAX DUE ON A PARTICIPANT’S DEFERRED COMPENSATION SHALL BE
WITHHELD FROM THE PARTICIPANT’S REMAINING NONDEFERRED COMPENSATION.  IF THE
PARTICIPANT HAS NO REMAINING NONDEFERRED COMPENSATION, SUCH PARTICIPANT SHALL
PAY CASH TO THE EMPLOYER IN AN AMOUNT SUFFICIENT TO COVER THE FICA TAX DUE.


 


4.              DEFERRED COMPENSATION ACCOUNT.

 


4.1         EACH PARTICIPANT SHALL HAVE AN ACCOUNT IN THE PLAN.  COMPENSATION
DEFERRED BY A PARTICIPANT UNDER SECTION 3 SHALL BE CREDITED TO THE ACCOUNT AS OF
THE DATE ON WHICH A PARTICIPANT WOULD HAVE RECEIVED THE COMPENSATION HAD IT NOT
BEEN DEFERRED.

 

2

--------------------------------------------------------------------------------


 


4.2         A PARTICIPANT’S ACCOUNT SHALL BE DENOMINATED IN DOLLARS.  THE
ACCOUNT SHALL BE CREDITED WITH INTEREST ON THE BALANCE IN THE ACCOUNT UNTIL THE
ENTIRE ACCOUNT HAS BEEN PAID OUT.  THE RATE OF INTEREST SHALL BE THE PRIME RATE
PUBLISHED IN THE WALL STREET JOURNAL ON THE LAST BUSINESS DAY PRECEDING THE
START OF THE PLAN YEAR PLUS ONE PERCENTAGE POINT.  INTEREST SHALL BE COMPOUNDED
YEARLY.  THE ACCOUNT ALSO SHALL BE REDUCED BY DISTRIBUTIONS TO THE PARTICIPANT.


 


4.3         THE ACCOUNT SHALL BE ESTABLISHED SOLELY FOR THE PURPOSE OF MEASURING
THE AMOUNT OWED TO A PARTICIPANT UNDER THE PLAN AND SHALL NOT GIVE PARTICIPANTS
ANY OWNERSHIP RIGHTS IN ANY ASSETS OF THE COMPANY.


 


5.              PAYMENT TO THE PARTICIPANT.

 


5.1         A BENEFIT BASED ON THE PARTICIPANT’S ACCOUNT SHALL BE PAYABLE UPON A
TERMINATION OF THE PARTICIPANT.  “TERMINATION” MEANS A TERMINATION OF ALL THE
PARTICIPANT’S EMPLOYMENT WITH THE CONTROLLED GROUP OF CORPORATIONS, AS DEFINED
IN SECTION 1563(A) OF THE CODE, OF WHICH THE COMPANY IS A MEMBER.  IF THE
TERMINATION CONSTITUTES A RETIREMENT, THE BENEFIT SHALL BE PAID TO THE
PARTICIPANT IN THE FORM DETERMINED UNDER 5.2.  IF NOT, THE BENEFIT SHALL BE
EQUAL TO THE BALANCE OF THE PARTICIPANT’S ACCOUNT AND SHALL BE PAID TO THE
PARTICIPANT IN A LUMP SUM WITHIN 60 DAYS FOLLOWING THE DATE OF TERMINATION. 
“RETIREMENT” MEANS A TERMINATION WHEN THE PARTICIPANT IS AGE 65 OR OVER OR WHEN
THE PARTICIPANT IS AGE 55 OR OVER AND HAS AT LEAST 5 YEARS OF SERVICE. “YEARS OF
SERVICE” SHALL BE DETERMINED AS PROVIDED FOR VESTING IN THE ESI EMPLOYEE SAVINGS
PLAN.


 


5.2         THE BENEFIT PAYABLE UPON RETIREMENT SHALL BE AN AMOUNT EQUAL TO THE
PARTICIPANT’S ACCOUNT, PAYABLE IN ONE OR MORE OF THE FOLLOWING FORMS, AS ELECTED
BY THE PARTICIPANT IN WRITING ON A FORM PROVIDED BY THE COMMITTEE:


 


(A)  A LUMP SUM PAYABLE IN THE JANUARY FOLLOWING THE PARTICIPANT’S RETIREMENT.


 


(B)  FIVE SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS COMMENCING IN THE
JANUARY FOLLOWING THE PARTICIPANT’S RETIREMENT.


 


(C)  TEN SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS COMMENCING IN THE
JANUARY FOLLOWING THE PARTICIPANT’S RETIREMENT.


 


5.3         A PARTICIPANT’S ELECTION UNDER 5.2 SHALL APPLY TO THE ENTIRE ACCOUNT
OF THE PARTICIPANT UNTIL CHANGED BY A NEW ELECTION.  A NEW ELECTION SHALL NOT BE
EFFECTIVE UNLESS MADE AT LEAST 12 MONTHS PRIOR TO THE FIRST DAY OF THE
JANUARY IN WHICH PAYMENT TO THE PARTICIPANT IS TO BE MADE IN A LUMP SUM OR TO
COMMENCE IN INSTALLMENTS.


 


5.4         THE EMPLOYER SHALL WITHHOLD FROM BENEFIT PAYMENTS TO THE PARTICIPANT
ANY PAYROLL DEDUCTIONS REQUIRED BY LAW.  IF PAYMENTS OF CASH ARE INSUFFICIENT TO
COVER THE ENTIRE AMOUNT REQUIRED TO BE WITHHELD, THE EMPLOYER MAY WITHHOLD THE
REQUIRED AMOUNTS FROM NONDEFERRED COMPENSATION OR REQUIRE THE PARTICIPANT TO PAY
SUCH AMOUNTS.

 

3

--------------------------------------------------------------------------------


 


5.5         IF A PARTICIPANT RECEIVING INSTALLMENT PAYMENTS BECOMES AN EMPLOYEE
OF AN EMPLOYER, THE INSTALLMENTS SHALL STOP AND SHALL COMMENCE AGAIN WHEN THE
PARTICIPANT AGAIN HAS A TERMINATION.


 


6.              PAYMENT TO A BENEFICIARY.

 


6.1         UPON THE PARTICIPANT’S DEATH, A BENEFIT EQUAL TO THE PARTICIPANT’S
ACCOUNT SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY IN ONE OF THE FOLLOWING
WAYS:


 


(A)  BY A LUMP SUM WITHIN 60 DAYS AFTER THE PARTICIPANT’S DEATH.


 


(B)                                 AT THE COMMITTEE’S DISCRETION, BY A LUMP SUM
OR INSTALLMENTS IN ACCORDANCE WITH THE PARTICIPANT’S ELECTION OF PAYMENT FORM
FOR RETIREMENT.


 


6.2         “BENEFICIARY” MEANS THE PERSON OR PERSONS NAMED BY THE PARTICIPANT
IN THE MOST RECENT DESIGNATION FILED BY THE PARTICIPANT WITH THE COMMITTEE.  IF
NO BENEFICIARY HAS BEEN DESIGNATED OR ALL DESIGNATED BENEFICIARIES HAVE DIED
PRIOR TO THE PARTICIPANT’S DEATH, THE BENEFICIARY SHALL BE DETERMINED IN THE
FOLLOWING ORDER OF PRIORITY:


 


(A)  THE PARTICIPANT’S SURVIVING SPOUSE.


 


(B)  THE PARTICIPANT’S SURVIVING CHILDREN IN EQUAL SHARES.


 


(C)  THE PARTICIPANT’S SURVIVING PARENTS IN EQUAL SHARES.


 


(D)  THE PARTICIPANT’S ESTATE.


 

6.3                                 If a Beneficiary dies after the Participant
and before the entire benefit of the Beneficiary has been paid, it shall be paid
to the estate of the deceased Beneficiary.  If the Participant was married at
the time a designation of a spouse Beneficiary was made and is no longer married
to that spouse at the time of death, the benefit shall be paid as though the
former spouse predeceased the Participant.

 


7.              WITHDRAWALS.

 


7.1         A PARTICIPANT OR, AFTER THE PARTICIPANT’S DEATH, THE PARTICIPANT’S
BENEFICIARY MAY WITHDRAW THE ACCOUNT IN A LUMP SUM OF CASH AT ANY TIME BEFORE
THE ACCOUNT WOULD OTHERWISE BE PAYABLE.  THE AMOUNT PAID ON SUCH A WITHDRAWAL
SHALL BE DISCOUNTED 10 PERCENT FROM THE STATED BALANCE OF THE ACCOUNT.  THE
OTHER TEN PERCENT SHALL BE FORFEITED AS A PENALTY FOR EARLY WITHDRAWAL.


 


7.2         A PARTICIPANT MAY ELECT IN A DEFERRAL ELECTION TO RECEIVE THE
DEFERRED AMOUNT FOR THAT PLAN YEAR IN A LUMP SUM OF CASH AS OF A FIXED FUTURE
DATE (“FIXED DATE WITHDRAWAL”) TO OCCUR NO SOONER THAN 3 YEARS AFTER THE FIRST
DAY OF THE FOLLOWING PLAN YEAR.  IF TERMINATION OR RETIREMENT OCCURS BEFORE THE
FIXED DATE WITHDRAWAL, PAYMENT WILL BE MADE IN ACCORDANCE WITH 5.1 OR 5.2,
RESPECTIVELY.

 

4

--------------------------------------------------------------------------------


 


7.3         A PARTICIPANT OR, AFTER THE PARTICIPANT’S DEATH, THE PARTICIPANT’S
BENEFICIARY MAY WITHDRAW AMOUNTS FROM AN ACCOUNT BECAUSE OF FINANCIAL HARDSHIP,
AS DETERMINED BY THE COMMITTEE, BEFORE THOSE AMOUNTS OTHERWISE WOULD HAVE BEEN
PAID.  THE WITHDRAWAL SHALL BE PAID IN A LUMP SUM OF CASH AND SHALL BE LIMITED
TO THE AMOUNT REASONABLY NECESSARY TO MEET THE FINANCIAL HARDSHIP.  “FINANCIAL
HARDSHIP”  MEANS AN IMMEDIATE AND SUBSTANTIAL FINANCIAL NEED THAT CANNOT BE MET
FROM OTHER REASONABLY AVAILABLE RESOURCES AND IS CAUSED BY ONE OR MORE OF THE
FOLLOWING:


 


(A)  MEDICAL EXPENSES FOR THE PARTICIPANT OR BENEFICIARY, FOR A MEMBER OF THE
IMMEDIATE FAMILY OR HOUSEHOLD, OR FOR ANOTHER DEPENDENT.


 


(B)  LOSS OF OR DAMAGE TO A PARTICIPANT’S OR BENEFICIARY’S POSSESSIONS OR
PROPERTY DUE TO CASUALTY.


 


(C)  OTHER EXTRAORDINARY AND UNFORESEEABLE CIRCUMSTANCES ARISING FROM EVENTS
BEYOND THE PARTICIPANT’S OR BENEFICIARY’S CONTROL.


 


7.4         THE COMMITTEE SHALL ESTABLISH GUIDELINES AND PROCEDURES FOR
IMPLEMENTING WITHDRAWALS.  AN APPLICATION SHALL BE WRITTEN, BE SIGNED BY THE
PARTICIPANT OR BENEFICIARY AND INCLUDE A STATEMENT OF FACTS CAUSING THE
FINANCIAL HARDSHIP, IF APPLICABLE, AND ANY OTHER FACTS REQUIRED BY THE
COMMITTEE.


 


8.              AMENDMENT; TERMINATION.

 


8.1         THE COMPANY MAY AMEND THIS PLAN EFFECTIVE THE FIRST DAY OF ANY MONTH
BY NOTICE TO THE PARTICIPANTS, EXCEPT THE RATE OF INTEREST CREDITED UNDER 4.2
SHALL NOT BE REDUCED WITHOUT THE CONSENT OF A PARTICIPANT AS TO THE
PARTICIPANT’S ACCOUNT BALANCE AS OF THE DATE OF THE REDUCTION.


 


8.2         AT ANY TIME THE COMPANY MAY TERMINATE THE PLAN AND PAY OUT ALL
AMOUNTS PAYABLE TO THE PARTICIPANTS, SPOUSES OR OTHER PERSONS THEN ENTITLED TO 
SUCH AMOUNTS AND THEREBY DISCHARGE ALL THE BENEFIT OBLIGATIONS OF THE PLAN.


 


8.3         IF THE INTERNAL REVENUE SERVICE ISSUES A FINAL RULING THAT ANY
AMOUNTS DEFERRED UNDER THIS PLAN WILL BE SUBJECT TO CURRENT INCOME TAX, ALL
AMOUNTS TO WHICH THE RULING IS APPLICABLE SHALL BE PAID TO THE PARTICIPANTS
WITHIN 30 DAYS.


 


9.              CLAIMS PROCEDURE.

 


9.1         ANY PERSON CLAIMING A BENEFIT OR REQUESTING AN INTERPRETATION,
RULING OR INFORMATION UNDER THE PLAN SHALL PRESENT THE REQUEST IN WRITING TO THE
COMMITTEE, WHICH SHALL RESPOND IN WRITING AS SOON AS PRACTICABLE.


 


9.2         IF THE CLAIM OR REQUEST IS DENIED, THE WRITTEN NOTICE OF DENIAL
SHALL STATE:


 


(A)  THE REASONS FOR DENIAL, WITH SPECIFIC REFERENCE TO THE PLAN PROVISIONS ON
WHICH THE DENIAL IS BASED.

 

5

--------------------------------------------------------------------------------


 


(B)  A DESCRIPTION OF ANY ADDITIONAL MATERIALS OR INFORMATION REQUIRED AND AN
EXPLANATION OF WHY IT IS NECESSARY.


 


(C)  AN EXPLANATION OF THE PLAN’S CLAIM REVIEW PROCEDURE.


 


9.3         THE INITIAL NOTICE OF DENIAL SHALL NORMALLY BE GIVEN WITHIN 90 DAYS
OF RECEIPT OF THE CLAIM.  IF SPECIAL CIRCUMSTANCES REQUIRE AN EXTENSION OF TIME,
THE CLAIMANT SHALL BE SO NOTIFIED AND THE TIME LIMIT SHALL BE 180 DAYS.


 


9.4         ANY PERSON WHOSE CLAIM OR REQUEST IS DENIED OR WHO HAS NOT RECEIVED
A RESPONSE WITHIN THE TIME PERIOD DESCRIBED IN 9.3 MAY REQUEST REVIEW BY NOTICE
IN WRITING TO THE COMMITTEE.  THE ORIGINAL DECISION SHALL BE REVIEWED BY THE
COMMITTEE, WHICH MAY, BUT SHALL NOT BE REQUIRED TO, GRANT THE CLAIMANT A
HEARING.  ON REVIEW, WHETHER OR NOT THERE IS A HEARING, THE CLAIMANT MAY HAVE
REPRESENTATION, EXAMINE PERTINENT DOCUMENTS AND SUBMIT ISSUES AND COMMENTS IN
WRITING.


 


9.5         THE DECISION ON REVIEW SHALL ORDINARILY BE MADE WITHIN 60 DAYS.  IF
AN EXTENSION OF TIME IS REQUIRED FOR A HEARING OR OTHER SPECIAL CIRCUMSTANCES,
THE CLAIMANT SHALL BE SO NOTIFIED AND THE TIME LIMIT SHALL BE 120 DAYS.  THE
DECISION SHALL BE IN WRITING AND SHALL STATE THE REASONS AND THE RELEVANT PLAN
PROVISIONS.  ALL DECISIONS ON REVIEW SHALL BE FINAL AND BIND ALL PARTIES
CONCERNED.


 


10.       GENERAL PROVISIONS.

 


10.1                 IF SUIT OR ACTION IS INSTITUTED TO ENFORCE ANY RIGHTS UNDER
THIS PLAN, THE PREVAILING PARTY MAY RECOVER FROM THE OTHER PARTY REASONABLE
ATTORNEYS’ FEES AT TRIAL AND ON ANY APPEAL.


 


10.2                 ANY NOTICE UNDER THIS PLAN SHALL BE IN WRITING AND SHALL BE
EFFECTIVE WHEN ACTUALLY DELIVERED OR, IF MAILED, WHEN DEPOSITED AS FIRST CLASS
MAIL POSTAGE PREPAID.  MAIL SHALL BE DIRECTED TO THE COMPANY AT THE ADDRESS
STATED IN THIS PLAN, TO THE PARTICIPANT’S LAST KNOWN HOME ADDRESS SHOWN IN THE
COMPANY’S RECORDS, OR TO SUCH OTHER ADDRESS AS A PARTY MAY SPECIFY BY NOTICE TO
THE OTHER PARTIES.  NOTICES TO AN EMPLOYER OR THE COMMITTEE SHALL BE SENT TO THE
COMPANY’S ADDRESS.


 


10.3                 THE RIGHTS OF A PARTICIPANT UNDER THIS PLAN ARE PERSONAL. 
EXCEPT FOR THE LIMITED PROVISIONS OF SECTION 6 NO INTEREST OF A PARTICIPANT OR
ONE CLAIMING THROUGH A PARTICIPANT MAY BE DIRECTLY OR INDIRECTLY ASSIGNED,
TRANSFERRED OR ENCUMBERED AND NO SUCH INTEREST SHALL BE SUBJECT TO SEIZURE BY
LEGAL PROCESS OR IN ANY OTHER WAY SUBJECTED TO THE CLAIMS OF ANY CREDITOR.  A
PARTICIPANT’S RIGHTS TO BENEFITS PAYABLE UNDER THIS PLAN ARE NOT SUBJECT IN ANY
MANNER TO ANTICIPATION, ALIENATION, SALE, TRANSFER, ASSIGNMENT, PLEDGE OR
ENCUMBRANCE.  SUCH RIGHTS SHALL NOT BE SUBJECT TO THE DEBTS, CONTRACTS,
LIABILITIES, ENGAGEMENTS OR TORTS OF THE PARTICIPANT OR A BENEFICIARY.


 


10.4                 AMOUNTS PAYABLE UNDER THIS PLAN SHALL BE A GENERAL
OBLIGATION OF THE COMPANY AND PAID OUT OF ITS GENERAL ASSETS.  IF AN EMPLOYER
MERGES, CONSOLIDATES, OR OTHERWISE REORGANIZES OR IF ITS BUSINESS OR ASSETS ARE
ACQUIRED BY ANOTHER COMPANY, THIS PLAN SHALL CONTINUE WITH RESPECT TO THOSE
ELIGIBLE INDIVIDUALS WHO CONTINUE IN THE EMPLOY OF THE SUCCESSOR COMPANY.

 

6

--------------------------------------------------------------------------------


 


THE TRANSITION OF EMPLOYERS SHALL NOT BE CONSIDERED A TERMINATION OF EMPLOYMENT
FOR PURPOSES OF THIS PLAN.  IN SUCH AN EVENT, HOWEVER, A SUCCESSOR CORPORATION
MAY TERMINATE THIS PLAN AS TO ITS PARTICIPANTS ON THE EFFECTIVE DATE OF THE
SUCCESSION BY NOTICE TO PARTICIPANTS WITHIN 30 DAYS AFTER THE SUCCESSION.


 


10.5                 THE COMMITTEE MAY DECIDE THAT BECAUSE OF THE MENTAL OR
PHYSICAL CONDITION OF A PERSON ENTITLED TO PAYMENTS, OR BECAUSE OF OTHER
RELEVANT FACTORS, IT IS IN THE PERSON’S BEST INTEREST TO MAKE PAYMENTS TO OTHERS
FOR THE BENEFIT OF THE PERSON ENTITLED TO PAYMENT.  IN THAT EVENT, THE COMMITTEE
MAY IN ITS DISCRETION DIRECT THAT PAYMENTS BE MADE AS FOLLOWS:

 


(A)  TO A PARENT OR SPOUSE OR A CHILD OF LEGAL AGE;

 


(B)  TO A LEGAL GUARDIAN; OR

 


(C)  TO ONE FURNISHING MAINTENANCE, SUPPORT, OR HOSPITALIZATION.

 

Adopted: April 6, 2001

 

COMPANY:

ELECTRO SCIENTIFIC INDUSTRIES, INC.

 

 

 

By:

DONALD R. VANLUVANEE

 

 

 

Donald R. VanLuvanee

 

 

President & CEO

 

 

 

Executed: May 31, 2001

 

7

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 EXECUTED AS FOLLOWS IS EFFECTIVE AS PROVIDED IN THE AMENDMENT:

 

Adopted:  August 1, 2002

 

COMPANY:

ELECTRO SCIENTIFIC INDUSTRIES, INC.

 

 

 

By:

DAVID F. BOLENDER

 

 

 

David F. Bolender

 

 

Acting Chief Executive Officer and President

 

 

 

 

Date signed:

August 1

, 2002

 

AMENDMENT NO. 2 EXECUTED AS FOLLOWS IS EFFECTIVE AS PROVIDED IN THE AMENDMENT:

 

Adopted:  March 12, 2004

 

COMPANY:

ELECTRO SCIENTIFIC INDUSTRIES, INC.

 

 

 

 

 

By:

JON D. TOMPKINS

 

 

Name of signer

 

 

 

 

Title of signer:

JON D. TOMPKINS

 

 

 

 

 

Date signed:

March 12

, 2004

 

8

--------------------------------------------------------------------------------